Title: To John Adams from John Quincy Adams, 23 October 1794
From: Adams, John Quincy
To: Adams, John



My dear Sir.
London October 23. 1794.

On the 15th: instant in the Evening, twenty-eight days after our departure from Boston, we arrived in this place, and I now write you from our old station at Osborne’s Hotel, in the Adelphi.
We landed at Deal and came up from thence by Land. The Dispatches which had been delivered to me for Mr. Jay, and which were my principal inducement for coming here, were so bulky that they could not be contained in a trunk which I could bring with me in the Post-Chaise, and therefore I had the trunk that held them lashed on before, so as to have it immediately under my eyes. It was about 7 in the Evening, and of course quite dark, when we reached London Bridge. About a quarter of a mile on the other side of it, I thought I heard something fall, and instantly upon looking forward, found the trunk, together with another which had been put with it, were both gone. My brother instantly alighted; and fortunately found the trunk of papers directly under the carriage: the other was a few yards behind; under the horses hoofs of another Carriage which followed us. We secured both in the Chaise with us until we reached the house where we stopped, and upon coming to a light found that the Ropes and leather straps which had held the trunks had all been cut away.
I was sufficiently aware how far the felonious ingenuity was carried in this ingenious town, and from the moment of my landing had felt a great weight of anxiety on my mind with respect to my papers. I kept therefore a watch as strict as possible over them; and yet I cannot but attribute it to an extraordinary degree of good fortune that in the noise and bustle of a London Street, in the darkness of the night I was enabled to save the trunk, which had fallen from a carriage upon the full drive over the pavements, and which in half a minute more would have been irretrievably gone.
After such an accident, I could not possibly sleep, with Mr: Jay’s dispatches in my possession. I therefore delivered them to him myself, the same evening. I found he had been two or three days confined to his chamber by rheumatic complaints, but he has now I think entirely recovered from them.
He has fully communicated to me the State of his negotiation here, and has done me the honour to consult me with respect to the Treaty now in discussion between him, and the Ministry here. It has been brought so nearly to a termination, that I presume it will within three months be laid before the Senate for consideration. The terms are such as will not suit many people in America, and yet the stipulations on our part appear to me to be no more than honour, and honesty dictate, and the satisfaction to be made by them almost as much, (setting aside the further delay as to the delivery of the Posts, I should say quite as much) as we are fairly entitled to require. The national honour will be maintained; the national Interest will suffer infinitely less, than it would by the most successful War we could wage; and is it in the heart of an American to derive an objection from the consideration that by this Treaty the National Justice will be fully complied with and performed?
I have not supposed myself competent to form a proper judgment upon a subject of this magnitude, without longer time, and more extensive information than I have been able to command. When Mr: Jay therefore condescended to take my opinion, I told him that as the whole project, I felt myself inadequate to the decision from my own mind, and I could but assent to the idea in which he and Mr: Pinckney concurred, that it was better than War. As to the several articles they were freely canvassed by those two Gentlemen for three days during which I was present at their interviews, and suggested such ideas as occurred to me upon the subject. My observations were made with the diffidence which naturally arose from my situation; and were treated with all the attention, that I could expect or desire.
Upon the first occasion on which as the Servant of my Country, I have been called to think, and to speak, I am desirous to give you a full account of the manner in which I have conducted. Young as I am and unused to the Station in which I am placed, my only hope is that the indiscretions of my noviciate may be few and unimportant. The confidence reposed in me by Mr: Jay on this occasion has been flattering in the highest degree, and I hope he will have no occasion to regret it. His kindness and civilities to my brother and me since our arrival, have been fully correspondent to the friendship which has so long subsisted between him and you, and to the benevolence which I have always experienced from him. We are also indebted to Mr: Pinckney for every possible attention and civility, since our arrival. He has lately had the misfortune of losing his Lady.
When I asked you, before I left America, what I should do, if upon my arrival in Europe, I should find no States General and no Stadtholder, the circumstance was nearer to the eventual fact, than I expected. The successes of the french Armies in every quarter have been exceeded all the powers of calculation; they are in full possession at this moment of all Flanders and Brabant; they are besieging Nimeguen and Maestricht, and it is admitted on all hands that nothing remains but a General Inundation to keep them out of Amsterdam. Against this measure there appears to be a formidable opposition on the part of the people: the patriotic party are again emerging from the silence of despair, and one or two of the Provinces have already declared for negotiating a separate Peace.
At Amsterdam a petition said to be signed by nine thousand persons was lately presented to the magistrates in Session, against the admission of their allies’ troops into the City, and against the Inundation. Mr: Van Staphorst and Mr: Visscher were two of the three deputies from the people who presented the petition; it was delivered in defiance of a law against petitions in times of danger, and I am informed that Mr: Van Staphorst is imprisoned in consequence of this procedure. Troops of Cavalry have been introduced into the City and parade the Streets. Cannon are placed at the Stadthouse, and attended with lighted matches, and the Stadtholder has threatened declared that any man who shall discover the smallest sign of opposition to the regular authority, shall be punished with instant Death.
In this convulsive situation, between the army of an invading enemy, and those of allies equally terrible the people in the Province of Holland are at this moment placed. The crisis cannot possibly be of long duration. The Stadtholder has been invested by the States General with a dictatorial power. His measures probably will be to receive the army of the Duke of York into Amsterdam, and to lay the Country under water. But the decided inclination of a great majority of the people being opposed to this step, it becomes a question whether it will be practicable, and upon the issue of this Question the fate of the Netherlands is suspended. The king of Prussia negotiates a separate Peace: Spain and Sardinia in all probability must do the same: and the Emperor is so thoroughly exhausted that he is almost wholly disabled from continuing the war with any vigour; at the opening of the Campaign Britain and France, the Rome and Carthage of modern Times, will perhaps remain alone to terminate the present contest.
You have long before this heard of the Catastrophe of Robespierre in France; and of the pretence upon which he suffered. Since that time a party, styling themselves the moderates have hitherto maintained their ascendancy in Paris and in the Convention. They all join in loading the memory of Robespierre with every possible execration, and have transferred to him the appellation of the Tyrant; which had before been appropriated to the late king.—The horrible cruelty which has been so destructive at Lyons, in la Vendee, and in every part of the Republic; The sinking of thousands by boat-loads in the Loire, the shooting of thousands by pairs at Lyons and elsewhere; the murdering of thousands under the forms of Law, by the Guillotine, all is heaped upon Robespierre, with as much apparent detestation as every friend to humanity has really felt at these transactions.
A system of moderation has been pursued by the present ruling party. Very few have suffered by the Guillotine. the Commissioners in the several Departments have conducted themselves with lenity, and endeavoured to soothe and conciliate. Great numbers have been liberated from prison: The Convention has ordered that those remaining under arrest shall be immediately tried, or discharged; the disposition for mercy seems even extending to the wretched emigrants themselves; and though always accepted from the terms of capitulation granted to the several garrisons taken by the french troops, yet in one or two late instances, they have not been put to immediate Death.
But the violent party, are far from being crushed: in the Convention it still struggles; and by the Jacobins and most of the popular Societies it is still supported. A rupture between the Convention and the Jacobins has widened so much, that it must before long come to a crisis.—Such is the succession of anarchical factions which alternately bear sway in the centre, while at the borders all the armies of the Republic, with a combination of order and enthusiasm, of severe discipline, and irresistible impetuosity, pass from Victory to victory, and have actually almost laid the whole alliance of their enemies, prostrate at the feet of the Convention.
Britain however yet retains every appearance of continued hostility, and although the most determined partizans of the Ministry, venture to sigh openly for Peace, yet no man of any description appears to expect it. The War to every outward appearance is still popular, and the Administration since the Duke of Portland’s admission to it is said to be strong beyond all former example.
But the reins of Government have been drawn so tight here, that it would not be surprizing if they should break. Thirteen persons are to be tried for high-treason the next week. You will probably see in some of the late papers the Indictment upon which they have this day (Octr: 25) been arraigned: The trials are expected to take up a month, and there is much more agitation in the public mind, upon the subject, than appears. Loyalty at this moment is strong, and yet it is in terror; Opposition gnashes its teeth; but is silent or joins in the general cry. Suspicion, jealousy, and a want of mutual confidence betray themselves in the conduct and conversation of every one. These things are not heard; they are not seen: they can only be felt. In short the present state of Society in this Land of Freedoms has almost every mark of a severe despotism. But it is certainly an unnatural state of temper to this people, and it cannot continue long. A gentleman, conversing with me yesterday, upon the approaching trials said, "The treason is violently constructive, but it will do for this Time. I expect the prisoners will be found guilty: Hambden was found guilty: so were Russell and Sidney: so was Sacheverell: but it was remembered afterwards." I have heard nothing like this said by any Englishman (the Gentleman I speak of is an American) but I have seen many who I believe think as much or more.
As to the war, excepting their naval successes, they have only shared in the defeats of their allies, who are now all upon the point of leaving them. France will probably have the terms of Peace with them all at her own disposal, and will then turn all her attention towards the Sea. At this moment there is said to be a fleet of twenty seven ships of the line at sea from Brest about 100 leagues West of Scilly; ninety frigates have been built since the beginning of this year.—They have ten thousand british seamen now prisoners in France, and they will not exchange a man of them. The deficiency of men here for the navy, is of course, prodigious, and even the fleet under Lord Howe is not half-manned. It is however just gone to Sea again, and another action as terrible as that on the first of June, may be fought before the close of the year.
But for the future in this War, every advantage seems to be on the side of France. Their numbers are inexhaustible, and the loss of ten thousand men, has no other effect than that of calling out myriads more. Every thing that can be the subject of human possession, belongs to the Nation, and this maxim is most thoroughly reduced to practice. Of every species of property, and of human life, their prodigality exceeds the bounds of Imagination itself. They have no commerce to lose. They have a most inveterate animosity against this Nation; and above all they have to establish upon the Sea, a reputation to bear a parallel with that of their armies upon the Land.
On the other hand the resources of Britain are comparatively small. They will not want money. there does not appear the smallest suspicion of a deficiency on that score; and it is every where agreed that at this moment the Minister might command it to any amount. But their want of Seamen is without a remedy, and must increase greatly even by the most brilliant victories. Their commerce suffers severely, and the moment they lose their naval superiority must be annihilated. Strongly as they are bent upon the success of the war, and inveterate as they always are against the french they have not that enthusiasm which in France has levelled all the boundaries of private property, and put the whole mass of physical force in the Nation into the hands of the Government. They contend with an Enemy, whom repeated defeats will not discourage, but who would be irresistible after a single victory. In short, Sir, the situation of this Country, external and internal appears to be perilous, and its prospects gloomy in the extreme.
But I have already spun my letter to an immeasurable length, and will ask for no more of your time now except to assure you that I remain with every sentiment of duty and affection, your Son.
John Q. Adams.
P.S. Instead of thirteen persons to be tried for high treason, I find upon further enquiry, only nine; and instead of twenty-seven ships of the line now at Sea, from Brest, there are but fourteen. I had this last fact from an American Captain who fell in with them—

